Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-10 are currently pending in this application and are considered in this Office action. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
(f) An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word "means" (or "step for") in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word "means" (or "step for") in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 
Claim elements in this application that use the word "means" (or "step for") are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Similarly, claim elements that do not use the word "means" (or "step for") are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim limitation "actuating means for controlling the liquid detergent" (claims 1 and 8) has/have been interpreted under 35 U.S.C.112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder "device" coupled with functional language "actuating" without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Claim limitation "dispensing means" (claims 8, 9) has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder "means" coupled with functional language "dispensing" without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. A review of the specification shows that the following appears to be the 
As to the actuating means: features 21- 24, which includes magnets 21, 22, a support member 23, and an actuator 24, as presented in in the drawings (e.g. Figs. 7-10) and in the specification (pp. 7-8).
As to the dispensing means: features 16 and 30 which includes piston 16 and a valve device 30, as presented in in the drawings (e.g. Figs. 13-14) and in the specification (pp. 7-8).
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function. Such claim limitation(s) is/are: “non-return valve means” in claim 10. If applicant intends to have this/these limitation(s) 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).	

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities: “the assembly (1) being characterized by further comprising” should be changed to “the assembly (1) further comprising”, for clarity.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(pre-AIA ), second paragraph:


Claim(s) 1-10 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 recites “a washing machine, in particular a dishwasher machine”. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “a washing machine” and also recites “in particular a dishwasher machine”; which is the narrower statement of the limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For the purpose of this examination it is interpreted as it is merely exemplary, and therefore optional, i.e. not required. However, Examiner notes that in case the assembly is for a washing machine, such as laundry appliance having a cylindrical drum and a cylindrical tub forming a washing chamber, the recitation that the body is intended to be mounted in an opening of a sheet-like wall that delimits the washing chamber is not clear, and there is no example how such assembly can be integrated into the laundry appliance. Correction and/or clarification is required. This rejection affects all claims dependent on claims 1.
Claim 1 recites “an integrated device“. It is not clear what the device is to be integrated with. For the purpose of this examination it is interpreted as “a dispenser 
Claim 1 recites “a reservoir (3) for liquid detergent that may be removably coupled to the body…, and that may be positioned on the side of the device”, claim 2 recites “the reservoir (3) may be hingedly connected”, claim 9 recites “the dispensing means (16, 30) may be removed from the reservoir (3)”. The meaning of “may be” is not clear, i.e. whether it is a required configuration or a mere optional requirement. As a result, one of ordinary skill in the art cannot be reasonably apprised of the metes and bounds of the invention. For the purpose of this examination “may” is interpreted as “is configured to”. Correction and/or clarification is required. This rejection affects all claims dependent on claims 1 and 2.
Claim 1 recites “the side of the device” (line 10). There is insufficient antecedent basis for this limitation in the claim. Correction and/or clarification is required. This rejection affects all claims dependent on claim 1.
Claim 2 recites “a working position, wherein the reservoir is substantially horizontal with respect to the body (2a) of the device for dispensing washing agents (2), and a raised position”. It is not clear, what part of the body and what part of the reservoir are to be substantially horizontal, and how it is determined that the position is raised. Further, as claim 2 is drawn to an assembly for dispensing washing agents, and not to an actual dishwasher, it is not clear how the horizontal orientation is determined, i.e. relative to what component. For the purpose of this examination, it is interpreted as a relative positioning of any portions of the body and of the reservoir may be compared; 
Claim 3 recites “a receptacle for collecting a rinsing agent”. Meaning of “for collecting” is not clear, i.e. whether the rinsing agent is meant to be collected after the washing process. For the purpose of this examination, it is interpreted as “a receptacle for a rinsing agent”. Correction and/or clarification is required.
Claim 8 recites “the dispensing means (16, 30) may be removed from the reservoir (3), and in particular they are positioned in a removable cap (11) of the reservoir (3)”. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitation “dispensing means (16, 30) may be removed from the reservoir (3)” and also recites “they are positioned in a removable cap (11) of the reservoir (3)”; which is the narrower statement of the limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For the purpose of this examination it is interpreted as it is merely exemplary, and therefore optional, i.e.
Claim 10 recites “non-return valve means”. The meaning of “means” is not clear. For the purpose of this examination, it is interpreted as “a non-return valve”. Correction and/or clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 7-9 is/ are rejected under 35 U.S.C. 103 as being unpatentable over Kessler et al. (US 2011/0174346 A1), hereinafter Kessler and Marone (US 2007/0215653 A1), hereinafter Marone ’653.
Regarding claim 1, Kessler discloses an assembly for dispensing washing agents into a washing chamber of a dishwashing machine (Fig. 2), the assembly including a device integrated into the dishwashing machine (combi-dispenser 53, Fig. 2, para 137) comprising a body (e.g. Figs. 30-31) having at least one receptacle (para 137) and 
Kessler discloses that the washing agents are released from the body of the integrated dispenser by opening a swivelable flap during washing program (para 530). Kessler does not disclose at least one actuator arranged in the body of the integrated dispenser. However, such integrated device are well known in the art. For example, Marone ’653 teaches a dispenser (1, Fig. 1) integrated into the dishwasher (e.g. para 
 It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the integrated device of Kessler with the least one actuator taught by Marone ’653 in order to release the cleaning preparations into the washing chamber during the washing program. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to better control release of the cleaning preparations during the washing program and have a reasonable expectation of success because integrated dispensers having actuators to dispense washing agents are well known in the art. Thus the invention as a whole was clearly prima facie obvious to one of the ordinary skill in the art at the time the invention was filed. In the arrangement disclosed by Kessler and modified with Marone ’653, the autonomous dispenser (1, 2) is distinct from the integrated combi-dispenser (53), and thus, the reservoir and the actuating means of the autonomous dispenser (1, 2) are distinct from the receptacle and the actuator of the integrated device, as claimed.
Regarding claim 7, Kessler discloses a removable cap (component carrier 23) mounted on the reservoir (Fig. 53, para 181), the outlet opening (22) being formed through the cap (Fig. 54).
Regarding claim 8, Kessler discloses that the reservoir (1, 2) comprises an actuator (18), that the actuator may be driven by means of drives selected from the group of gravity drives, ion drives, electric drives, motor drives, hydraulic drives, pneumatic drives, gear drives, worm gear drives, ball-screw drives, linear drives, roller-
Regarding claim 9, in the arrangement disclosed by Kessler, the dispensing means (18, 19, 20) are positioned in a removable cap (component carrier 23) of the reservoir (1) and may be removed from the reservoir (e.g. Fig. 54), as claimed.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kessler et al. (US 2011/01744341 A1), hereinafter Kessler and Marone et al. (US 2015/0075563 A1, cited in IDS as WO 2013/164762 A1), hereinafter Marone ‘563.
Regarding claim 1, Kessler is relied upon as set forth in para 27 of this Office action. Kessler does not disclose at least one actuator arranged in the body of the integrated dispenser.
 Marone ‘563 teaches a dispenser (2, Fig. 2) integrated into the dishwasher (Fig. 1), comprising a body (2a), at least one receptacle (4-6) and at least one actuator (10) arranged in a body (2a, e.g. Fig. 2) to dispense a washing agent (e.g. para 31). 
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the integrated device of Kessler 
Regarding claim 2, Kessler discloses that the reservoir (1, 2) is coupled removably to the body (e.g. via snap-fit via receptacle 107, Fig. 7, paras 141, 143). Kessler does not disclose that the reservoir is hingedly connected to the body. Marone ’563 teaches a separate removable component (3) configured to dispense additional cleaning agent (ozone) that the component is hingedly connected to the body of the integrated device (via opposite side snap-fitting projections 41a, Fig. 5, para 48).
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to modify the arrangement disclosed by Kessler with the hinged connection taught by Marone ‘563, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (C) Use of known technique to improve similar devices (methods, or products) in the same way 
Regarding claim 3, Kessler discloses that the body of the integrated device comprises a receptacle for collecting a rinsing agent (right compartment, Fig. 30) having an inlet for loading the rinsing agent arranged on a front of the body (circular element on the right portion of the dispenser 53, e.g. Fig. 5, para 54). Kessler further teaches an embodiment of coupling the reservoir to the integrated dispenser such that in the working position, i.e. 
Regarding claim 4, Kessler discloses that the reservoir is connectable to the body by means of a pin arranged on the body and snap-fittable within corresponding seat formed on the reservoir (e.g. Fig. 7 B). The pin is interpreted as a central pin. Marone ‘563 teaches that the hinged connection is formed by a pair of opposite side snap-fitting projections (41a, Fig. 5, para 48).
Regarding claim 5, in the arrangement disclosed by Kessler in Fig. 52, the part (1) in which the holding chamber for the liquid detergent is formed appears to have the same thickness, and is interpreted as the claimed holding part. Kessler does not disclose that the body has a thinner connection part for connection to the device for dispensing washing agents which in the working position is superimposed to the body of the device for dispensing washing agents.
Marone ‘653 teaches a connection part (41) for connection to the integrated device which in the working position is superimposed to the body of the device for dispensing washing agents, that is thinner than the  holding part, i.e. the chamber of the removable component (Fig. 4). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to change the shape of the body of the reservoir such that it has a thinner connection part, as taught by Marone ‘653, with no change in respective function, to yield the same and predictable result of forming an assembly, absent any secondary considerations or showing of criticality of such shape. See MPEP §2144.04(IV)(B) regarding Obviousness and Changes in Shape. The motivation for doing so would be to spatially correspond to arrangement of the integrated device on the door of the dishwasher.
Regarding claim 6, the recitation that in in the working position the holding part of the body of the reservoir is intended to be received in a recess formed on the sheet-like wall of the washing chamber is interpreted as a recitation of the intended use of the claimed dispensing assembly. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. Further, Kessler discloses holding part (1) of the body of the reservoir is capable to be received in a recess formed on the sheet-like wall of the washing chamber (door) in the working position (e.g. Figs. 7-8). Thus, in the arrangement of Kessler modified with Marone ‘653, the holding part of the body of the reservoir is capable to be received in a recess formed on the sheet-like wall of the washing chamber the working position, as claimed.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kessler et al. (US 2011/01744341 A1), hereinafter Kessler, Marone et al. (US 2015/0075563 A1), hereinafter Marone ‘563, and Kan (EP 3130272, cited in IDS), hereinafter Kan.
The reliance of Kessler and Marone ‘563 is set forth supra.
Regarding claim 5, as an alternative interpretation of the claimed body shape, Kan teaches a dispensing assembly (4, Fig. 5) for dispensing washing agents for dishwashing machine (Fig. 1) including an integrated device (23) comprising a body having at least one receptacle; and a reservoir (4) configured to be removably coupled to the body (Fig. 2), comprising a holding chamber (8) for a liquid detergent (para 18), an outlet (11, Fig. 3), the reservoir is distinct from the receptacle of the integrated device 
Regarding claim 6, in the arrangement of Kessler modified with Marone ‘563 and Kan, the holding part of the body of the reservoir is capable to be received in a recess formed on the sheet-like wall of the washing chamber the working position, as claimed.

Pertinent art
The following prior art is made of record and not relied upon is considered pertinent to applicant's disclosure: 
Beshears (US 2012/0125384 A1) teaches an assembly for dispensing washing agents for dishwashing machine (Fig. 2) including an integrated device (68) comprising a body having at least one receptacle (69, 69A); and a separate non-integrated dispensing cartridge assembly (10), e.g. Fig. 1 having a holding chamber (14-17) and actuating means (pump assembly 22), and that the dispensing cartridge assembly 10 
DeWeerd (US 2005/0126608 A1) teaches an assembly for dispensing washing agents for dishwashing machine (Fig. 1) including an integrated device (40) comprising a body having at least one receptacle (70, Fig. 2); a reservoir (58) configured to be hingedly coupled to the body (via 74, Figs. 2-3), having a holding chamber (Fig. 3) having at least one outlet opening for dispensing the liquid detergent (para 46), and actuating means (112, para 48). 
Lee (US 2011/0174021 A1) teaches an assembly for dispensing washing agents for washing machine including an integrated device (180, Fig. 3) comprising a body (181); a reservoir (182) hingedly coupled to the body (Fig. 3), and having a holding chamber (183) at least one outlet opening (186), and actuating means (185 Fig. 4). 
Elbi (DE 202008005999 U1) teaches dispensing means (1, Fig. 1), having inlet 18), outlet (19), piston (11), seat (15) comprising a piston (2), a variable volume chamber (17). 
Wegener (EP 3173004 A1) teaches an assembly for dispensing washing agents for dishwashing machine (Fig. 1) including an integrated device (combination device 15) comprising a body having at least one receptacle (16, 17); and a separate reservoir (18) having a holding chamber (20) having at least one outlet opening for dispensing the detergent (Via 27 and 23), and actuating means (21). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See MPEP 804.
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claim 10 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of Application No. 16/489,567 (corresponding US PGPUB 2020/0011000 A1, Notice of Allowance was mailed on March 12, 2021) in view of Kessler et al. (US 2011/0174346 A1) and Marone (US 2007/0215653 A1).
Allowed claim 1 of the conflicting application recites an assembly for dispensing washing agents (a liquid dispensing device) comprising a reservoir having a holding chamber for the liquid detergent capable of communicating with the outside of the reservoir through at least one outlet opening, actuating means (actuating assembly), and dispensing means arranged within the reservoir and configured to cause the liquid detergent to be dispensed out through the outlet opening, wherein that the dispensing means comprise a piston (a ram) movable within the holding chamber of the reservoir and capable of assuming an advanced end-of-stroke position, in which the piston engages a seat formed at the outlet opening and blocks fluid communication between the holding chamber and the outside of the holding chamber, and a retracted end-of-stroke position, in which the piston is removed from the seat, that a variable volume working chamber capable of communicating with the holding chamber is defined between the piston and the seat; and non-return valve means (a non-return valve) arranged at the outlet opening and downstream of the seat, the non-return valve means being open or closed when the difference between a fluid pressure upstream thereof and a fluid pressure downstream thereof is higher or lower than a predetermined value, respectively; that during the stroke of the piston from the advanced end-of-stroke position to the retracted end-of-stroke position the liquid flows from the holding chamber an actuating assembly capable of contactlessly controlling motion of the ram).
The conflicting claim 1 does not recite that the reservoir is removably coupled to a body of an integrated device having at least one receptacle and at least one actuator arranged in the body that are distinct from the holding chamber and actuating means of the reservoir. However, such assemblies are known. For example, Kessler teaches an assembly comprising a reservoir (1) removably coupled to a body of an integrated device (53), having a distinct at least one receptacle arranged in the body (e.g. Fig. 32), and Marone ‘653 teaches at least one actuator (20) arranged in the body of the integrated device (Figs. 1 and 2), as discussed above in this Office Action. Based on the teachings of prior art Kessler et al. and Marone ‘653, it would have been obvious to those of ordinary skill in the art to combine the integrated device having a body with at least one receptacle and at least one actuator arranged in the body and configured for a removable coupling with a reservoir having a holding chamber and actuating means of Kessler and Marone ‘653 with a reservoir of Application No. 16/489,567 with a reasonable expectation of achieving additional dispensing capabilities during washing process. 

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim 1, and intervening claim 8, and is rejected under 35 U.S.C. § 112(b). However, the claim would be allowable if claim 10 is rewritten in independent form including all of the limitations of the base claim 1 and intervening claim 8, and amended to overcome the 35 U.S.C. § 112(b) rejections.
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art of record, Kessler (US 2011/0174346 A1), Marone (US 2007/0215653 A1), Marone (WO 2013/164762A1), fails to teach or render obvious, an assembly for dispensing washing agents including, inter alia, dispensing means comprising a piston movable within the holding chamber, capable of assuming an advanced end-of-stroke position, in which the piston engages a seat formed at the outlet opening, and a retracted end-of-stroke position, in which the piston is removed from the seat, a variable volume working chamber defined between the piston and the seat and configured to communicate with the holding chamber; and a non-return valve arranged at the outlet opening and downstream of the seat, the non-return valve configured to open or close when the difference between a fluid pressure upstream thereof and a fluid pressure downstream thereof is higher or lower than a predetermined value, respectively; wherein during the stroke of the piston from the advanced end-of-stroke position to the retracted end-of-stroke position the liquid flows from the holding chamber to the working chamber, and during the stroke of the piston from the retracted end-of- stroke position to the advanced end-of-stroke position the liquid is dispensed out .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA GRAF whose telephone number is 571-272-9854. The examiner can normally be reached on M-F 8am-4pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/IRINA GRAF/Examiner, Art Unit 1711